          Case 5:19-cv-05005-JLV Document 2 Filed 01/18/19 Page 1 of 2 PageID #: 6


AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                for the

                                                       District of South Dakota



         fU

Ucuje^UJ^T64*^
                           Plaintiff(s)
                               V.                                         Civil Action No. iq- 50O5

       ^4C
                          Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION

To'.(Defendant's name and address) P)            ))      ,p                                    I f /T? r\
                                     [<U<5,edcxi tjoj'cj^M/tn                               ^4-A-U ccp
                                                      lO- S^i4o/>-(^ 0^/>£
                                                      rdtLS S/3 sT/o-j
         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:                                      t

                                               J      fcL. Pal


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF C



Date: \/lif ^019
                                                                                   Signature oaKlerk   eputy Clerk




                                           \
           Case 5:19-cv-05005-JLV Document 2 Filed 01/18/19 Page 2 of 2 PageID #: 7


AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

Civil Action No. 1^-So05

                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed R. Civ. P. 4(I))

          This summons'for (name ofindividual and title, ifany)
 was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                              on (date)                              or


          CJ Ileft the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ Iserved the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                             ; or


          □ Ireturned the summons unexecuted because                                                                              ; or

          D Other (specify):




          My fees are $                          for travel and $                  for services, for a total of $          q.OO


          Ideclare under penalty of perjury that this information is true.



Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


 Additional information regarding attempted service, etc:
